Case 1:20-cv-22578-MGC Document 1 Entered on FLSD Docket 06/22/2020 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       CASE NO.



 MATTHEW STALLONE,

         Plaintiff,
 v.

 MILLIONAIRE MENTOR, INC.,
 and JASON STONE,

       Defendants.
 ____________________________________/



                        COMPLAINT FOR COPYRIGHT INFRINGEMENT

         Plaintiff, MATTHEW STALLONE (“Stallone” or “Plaintiff”), brings this complaint in the

 United States District Court for the Southern District of Florida against MILLIONAIRE

 MENTOR, INC. (“Millionaire Mentor”), and JASON STONE (“Stone”) (together “Defendants”),

 alleging as follows:

                                            PARTIES

      1. Plaintiff is a highly regarded and sought-after real estate photographer and videographer

 who specializes in HDR photography, virtual tour and floor plans for houses, and drone videos.

 Plaintiff resides at 12958 Keele Street, Unit A, King City, Ontario, L7B1H8 Canada, and is a

 citizen of Canada.

      2. On information and belief, Defendant Millionaire Mentor is a Domestic Corporation

 existing under the laws of the State of Delaware, with its corporate headquarters at 5104 SW 131st

 Avenue, Miami, Florida 33175. Millionaire Mentor is a motivator, mentor, teacher, and social




 Complaint for Copyright Infringement                                                    Page 1 of 6
Case 1:20-cv-22578-MGC Document 1 Entered on FLSD Docket 06/22/2020 Page 2 of 6




 media service, which owns, operates, and is solely responsible for the content on its commercial

 website, www.millionairementor.com.

     3. On information and belief, Defendant Stone is an individual and the Founder and Principal

 of Millionaire Mentor and resides at 10340 SW 187th Street, Miami, Florida 33157, and is a citizen

 of the State of Florida.

                                    JURISDICTION AND VENUE

     4. This is a civil action seeking damages for copyright infringement under the copyright laws

 of the United States (17 U.S.C. § 101 et seq.).

     5. This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal

 question); and 28 U.S.C. § 1338(a) (copyright).

     6. This Court has personal jurisdiction over Defendants, and venue in this District is proper

 under 28 U.S.C. § 1391(b), because the events giving rise to the claims occurred in this district,

 Defendants engaged in infringement in this district, Defendants resides in this district, and

 Defendants are subject to personal jurisdiction in this district.

     7. Defendants are subject to personal jurisdiction in Florida.

     8. This Court also has personal jurisdiction over Defendants, and venue in this District is

 proper under 28 U.S.C. § 1400(a).

                   FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

     9. On September 25, 2018, Plaintiff captured the photograph, “39 Stafford Rd Porsche -1”

 (“Copyrighted Photograph”), attached hereto as Exhibit 1. Plaintiff captured Copyrighted

 Photograph using great technical skill and careful timing, as well as significant time and energy.




 Complaint for Copyright Infringement                                                     Page 2 of 6
Case 1:20-cv-22578-MGC Document 1 Entered on FLSD Docket 06/22/2020 Page 3 of 6




     10. On       August     23,        2018,   Plaintiff   posted   Copyrighted   Photograph    to

 www.instagram.com/p/BoLLz7in_0U/?utm_source=ig_twitter_share&igshid=fi3idifwsvh4 (Last

 visited May 28, 2019). See Exhibit 2.

     11. Plaintiff attached the text “Matthew Stallone photography” to Copyrighted Photograph.

 See Exhibit 3.

     12. Beginning on or about October 14, 2018, Defendants copied and posted Copyrighted

 Photograph to the Defendants’ Instagram feed, www.instagram.com/millionaire_mentor (Last

 visited April 10, 2020). A true and correct copy of the Copyrighted Photograph from Defendants’

 Instagram feed is attached as Exhibit 4.

     13. Upon information and belief, Defendants used Copyright Photograph as a full-page

 advertisement for Defendants’ commercial business and website.

     14. Defendants attached the following text to its unauthorized use of Copyrighted Photograph:

 “MILLIONAIRE MENTOR. A LITTLE DAY ADDS UP TO BIG RESULTS” and attached the

 Millionaire Mentor logo to its unauthorized use of Copyrighted Photograph. A true and correct

 copy of the “Millionaire Mentor” logo attached ot the Copyrighted Photographs is attached as

 Exhibit 5.

     15. Plaintiff registered Copyrighted Photograph with the United States Copyright Office on

 February 11, 2020 (Registration No.: VA 2-196-403).

     16. Defendants copied and posted Copyright Photograph without license or permission of

 Plaintiff.

  COUNT I: INFRINGEMENT OF COPYRIGHT PURSUANT TO 17 U.S.C. § 101 ET SEQ

     17. Plaintiff incorporates herein by this reference each and every allegation contained in

 paragraphs 1-16 above.



 Complaint for Copyright Infringement                                                    Page 3 of 6
Case 1:20-cv-22578-MGC Document 1 Entered on FLSD Docket 06/22/2020 Page 4 of 6




     18. Plaintiff is, and at all relevant times has been, the copyright owner or licensee of exclusive

 rights under United States copyright with respect to Copyrighted Photograph, which is the subject

 of a valid and complete Certificate of Copyright Registration by the Register of Copyrights.

     19. Among the exclusive rights granted to each Plaintiff under the Copyright Act are the

 exclusive rights to reproduce and distribute the Copyrighted Photograph to the public.

     20. Upon information and belief, Stone is the dominant influences in Millionaire Mentor, and

 determined and/or directed the policies that led to the infringements complained of herein.

 Accordingly, Stone is jointly and severally liable for any direct copyright infringement committed

 by Millionaire Mentor. See Broad. Music, Inc. v. It’s Amore Corp., No. 3:08CV570, 2009 WL

 1886038 (M.D. Pa. June 30, 2009), citing Sailor Music v. Mai Kai of Concord, Inc., 640 F. Supp.

 629, 634 (D.N.H.1984).

     21. Upon further information and belief, Stone maintained the right and ability to control the

 infringing activities of Millionaire Mentor, and had a direct financial interest in those activities by

 virtue of his equity ownership in the companies. Accordingly, Stone is vicariously liable for any

 copyright infringement committed by Millionaire Mentor. See, e.g., Broad. Music, Inc. v. Tex

 Border Mgmt., 11 F. Supp. 3d 689, 693-94 (N.D. Tex. 2014).

     22. Plaintiff is informed and believes Defendants, without the permission or consent of

 Plaintiff, copied and used Copyrighted Photograph on Defendants’ commercial website,

 www.millionairementor.com. In doing so, Defendants violated Plaintiff’s exclusive rights of

 reproduction and distribution. Defendants’ actions constitute infringement of Plaintiff’s copyright

 and exclusive rights under copyright.

     23. Plaintiff is informed and believes that the foregoing act of infringement was willful and

 intentional, in disregard of and with indifference to the rights of Plaintiff.



 Complaint for Copyright Infringement                                                         Page 4 of 6
Case 1:20-cv-22578-MGC Document 1 Entered on FLSD Docket 06/22/2020 Page 5 of 6




     24. As a result of Defendants’ infringement of Plaintiff’s copyright and exclusive rights under

 copyright, Plaintiff is entitled to actual or statutory damages, including any profits realized by

 Defendants attributable to the infringement, pursuant to 17 U.S.C. § 504 for Defendant’s

 infringement of Copyrighted Photograph.

     COUNT II: REMOVAL AND ALTERATION OF INTEGRITY OF COPYRIGHT
         MANAGEMENT INFORMATION PURSUANT TO 17 U.S.C. § 1202

     25. Plaintiff incorporates herein by this reference each and every allegation contained in

 paragraphs 1-16 above.

     26. Plaintiff is informed and believes that Defendants, without the permission or consent of

 Plaintiff, knowingly and with the intent to conceal infringement, intentionally removed the

 copyright management information from Plaintiff’s Copyrighted Photograph before displaying

 Copyrighted Photograph on Defendants’ public website, www.millionairementor.com. In doing

 so, Defendant violated 17 U.S.C. § 1202(a)(1) and (b)(1).

     27. As a result of Defendants’ actions, Plaintiff is entitled to actual or statutory damages

 pursuant to 17 U.S.C. § 1203(c). Plaintiff is further entitled to their attorney’s fees and costs

 pursuant to 17 U.S.C. § 1203(b)(5).

                                        PRAYER FOR RELIEF

     WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

     A. Declaring that Defendants’ unauthorized conduct violates Plaintiff’s rights under the

 Federal Copyright Act;

     B. Immediately and permanently enjoining Defendants, its officers, directors, agents,

 servants, employees, representatives, attorneys, related companies, successors, assigns, and all

 others in active concert or participation with them from copying and republishing Plaintiff’s




 Complaint for Copyright Infringement                                                     Page 5 of 6
Case 1:20-cv-22578-MGC Document 1 Entered on FLSD Docket 06/22/2020 Page 6 of 6




 Copyrighted Photograph without consent or otherwise infringing Plaintiff’s copyright or other

 rights in any manner;

     C. Ordering Defendants to account to Plaintiff for all gains, profits, and advantages derived

 by Defendants by their infringement of Plaintiff’s copyright or such damages as are proper;

     D. Awarding Plaintiff actual and/or statutory damages for Defendants’ copyright infringement

 in an amount to be determined at trial;

     E. Awarding Plaintiff his costs, reasonable attorney’s fees, and disbursements in this action,

 pursuant to 17 U.S.C. § 505, 17 U.S.C. § 1203(b)(3), and § 1203(b)(5); and

     F. Awarding Plaintiff such other and further relief as is just and proper.

                                           JURY DEMAND

         Plaintiff hereby demands a trial by jury on all claims for which there is a right to jury trial.


 Dated: June 22, 2020                            Respectfully submitted,


                                                 _____________________________
                                                 Joycelyn S. Brown,
                                                 Florida Bar No. 0058277
                                                 IPS Legal Group, P.A.
                                                 1951 NW 7th Ave, Suite 600
                                                 Miami, Florida 33136
                                                 Tel: 786-539-5098
                                                 Email: jbrown@ipslegalgroup.com


                                                 __/s/_David Deal_________
                                                 David C. Deal
                                                 Virginia Bar No. 86005
                                                 The Law Office of David C. Deal, P.L.C.
                                                 P.O. Box 1042
                                                 Crozet, VA 22932
                                                 Tel: 434-233-2727
                                                 Email: david@daviddeal.com
                                                 Counsel for Plaintiff
                                                 Pro Hac Vice Admission pending


 Complaint for Copyright Infringement                                                         Page 6 of 6
